Citation Nr: 1525790	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-27 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a prostate condition. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to a disability rating greater than 10 percent prior to March 14, 2013, and greater than 20 percent thereafter, for right shoulder dislocation with degenerative joint disease.   

4.  Entitlement to a compensable disability rating for corneal abrasions with recurrent erosions.  

5.  Entitlement to an initial rating greater than 20 percent for right leg radiculopathy.

6.  Entitlement to an initial rating greater than 10 percent for right ankle sprain. 

7.  Entitlement to an initial compensable rating for callouses, corns and bunions of the feet.

(The issues of entitlement to service connection for a left great toe disability and pain in the hands and fingers, entitlement to a separate rating for neurological manifestations of service-connected cervical spine disability, entitlement to increased ratings for cervical spine disability, residuals of a low back injury, hemorrhoids, residuals of a right great toe injury, and allergic rhinitis, and entitlement to a TDIU are addressed in a separate Board decision due to different representation.)  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008, September 2009, and July 2010 rating decisions by Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Board notes that in the July 2008 rating decision the RO denied service connection for a prostate condition because it was not due to ionizing radiation.  In January 2009 the Veteran stated that he was withdrawing the theory that his prostate condition was due to ionizing radiation because it was directly due to military service.  Then in the September 2009 rating decision the RO adjudicated the Veteran's claims on a direct service connection basis; he then perfected his appeal. 

During the pendency of the appeal, an April 2013 rating decision granted the Veteran an increased rating of 20 percent for the service-connected right shoulder disability effective March 14, 2013.  Although the AOJ granted a higher rating for the service-connected right shoulder disability effective March 14, 2013, and inasmuch as a higher rating is available for the disability before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability the Board has characterized the appeal as to the hemorrhoids as now set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in the July 2014 rating decision the RO denied entitlement to TDIU.  While the issue has not been perfected on appeal the Board finds that it has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Both the Disabled American Veterans and the Veteran's private attorney have claimed that they hold power of attorney for the TDIU claim. Since it is not listed on the October 2009 VA 21-22 Power of Attorney agreement or the Power of Attorney agreement resubmitted in July 2014, and since it was raised during the adjudicatory process of the underlying claim for a higher rating for the cervical spine the Board finds that Disabled American Veterans holds power of attorney for this issue. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for obstructive sleep apnea and the issues of entitlement to higher ratings for the service-connected degenerative joint disease of the right shoulder, corneal abrasion, right leg radiculopathy, right ankle sprain, and callouses, corns and bunions of the feet are remanded to the Agency Of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A prostate disorder is not shown to be related causally or etiologically to any disease, injury, or incident in service.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, August 2007 and March 2009 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The August 2007 and March 2009 letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any outstanding records. 
  
The Veteran was afforded a VA examination in May 2014 for his prostate condition.  The Board finds that the May 2014 VA examination opinion is adequate since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993).  The Board notes that in the May 2015 brief the Veteran's representative asserted that the May 2014 VA examination was not adequate because it was done by a nurse practitioner and not an urologist.  A nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  The Veteran's representative asserts that she did not provide an analysis of the data but merely cited it and that is evidence that she does not possess the knowledge or skill to analyze the data.  First, the Board notes that medical professionals are presumed competent to do their job.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence)); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Second, the Board finds that she used the medical data in support of her (negative) nexus opinion and her medical report also included a complete history of the Veteran's prostate condition, to include a mention of in-service and post-service treatment records and the Veteran's own statements.  Thus, the Board finds that the May 2014 VA examiner's opinion is adequate.  

Thus, the Board finds that VA has satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case.  Therefore, he will not be prejudiced as a result of the Board adjudicating the claims on appeal.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

The Veteran asserts that he has a prostate disorder that is related to his military service.  The Board notes that he originally claimed it was due to ionizing radiation exposure but in a February 2009 statement he withdrew that theory of service connection.  However, service connection cannot be granted under that theory, in part, because he does not have a diagnosis of prostate cancer.  38 C.F.R. § 3.311.

The Veteran's service treatment records include a June 1972 diagnosis of chronic prostatitis and a September 1976 diagnosis of urinary tract infection verses prostatitis.  The Veteran's February 1978 Report of Medical Examination noted mild biopsies of the rectum and prostate.  

The Veteran's post-service treatment records include a December 2008 diagnosis of prostate enlargement.  At the May 2014 VA examination the Veteran reported that he was diagnosed with an enlarged prostate in the 1970's and was placed on medication because he had trouble urinating.  The Veteran then was on oral medication which did not work and he was later placed on Viagra, which he reported gave him a "spark".  The VA examiner then opined that the Veteran's benign prostate hypertrophy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that benign prostate hypertrophy is a condition of enlarged prostate gland which is common in older men. She also stated that this condition is not related to a bacterial infection, prostatitis,  or a urinary tract infection.  She stated that the literature indicates that Benign prostatic hyperplasia (BPH) is a common problem among older men and that the prevalence of histologically diagnosed prostatic hyperplasia increases from 8 percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, to over 80 percent in men older than age 80.  She also stated that race has some influence on the risk for BPH that can be severe enough to require surgery.  She noted that other studies have suggested a relationship between BPH and hormone levels and that higher serum levels of testosterone and estradiol were associated with increased risk of future development of symptomatic BPH.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a prostate condition.  The record evidence does not support the Veteran's assertions that his prostate disorder is related to his military service.  First, there is only one nexus opinion of record and it is against the Veteran's claim.  The May 2014 VA examiner's opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Moreover, the VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner specifically discussed the Veteran's in-service complaints and diagnoses of prostatitis and urinary tract infection and discussed, in the rationale of her opinion, that the Veteran's currently diagnosed condition is not related to prostatitis and urinary tract infection; she even used medical literature to support this opinion.  The VA examiner also discussed that the medical literature establishes that this is a common problem among older men and discussed the increases as they age.  Therefore, the VA examiner discussed the Veteran's in-service treatment, complaints, and diagnoses and the common etiology among men while using medical literature to support her opinions.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

As a lay person, the Veteran is not competent to directly link a prostate disorder to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosing and identifying the etiology of a prostate condition requires the use of diagnostic testing and knowledge of the prostate.  As such, the question of etiology in this case may not be addressed by lay evidence and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed by the May 2014 VA examiner, benign prostate hypertrophy is seen in men as they age and is thought to be due to hormonal changes.

Therefore, based on the foregoing, the Board finds that the probative evidence is against granting the Veteran's claim for service connection for a prostate disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a prostate condition is denied. 


REMAND

The Veteran claims that he has sleep apnea that is due to his military service.  The Veteran's service treatment records include complaints of fatigue in March 1978, April 1979, and June 1988.  The Veteran's post-service treatment records include a November 2008 notation of possible sleep apnea.  In August 2012 it was stated that clinical findings and physical examination suggest sleep disorder breathing and sleep maintenance insomnia secondary to obstructive sleep apnea.  In December 2008 and July 2009 he had a provisional diagnosis of sleep apnea and in January 2009 and April 2010 he had diagnoses of obstructive sleep apnea; in September 2010 it was described as a mild diagnosis.  The Veteran had another sleep study in May 2012 and it was sated that he had poor sleep efficiency with prolonged sleep latency.  In follow-up appointments in May 2012 and June 2012 the Veteran still had a diagnosis of sleep apnea.   

At the Veteran's May 2014 VA examination it was noted that the Veteran did not meet the criteria for sleep apnea at the May 2012 sleep study but he still used the equipment.  The VA examiner stated that the Veteran did not have any findings, signs, or symptoms attributable to sleep apnea.  While the Veteran had a sleep study at a fee bases facility and was diagnosed with sleep apnea he did not meet the VA criteria for a sleep apnea diagnosis when studied at the Temple VA Medical Center (VAMC). She then stated that the Veteran was service connected in 2006 for chronic maxillary sinusitis and while allergic rhinitis is listed in literature as a risk factor it is not considered the etiology for sleep apnea.  She stated that the Veteran was not service connected for allergic rhinitis.   She then stated that the complaints of fatigue can be related to multiple factors and is not specific to sleep apnea. She noted that the Veteran says he suffered insomnia and had great difficulty falling asleep during active duty and still has this condition.  She also stated that during his military service he was for insomnia with Valium.

The Board finds that the evidence is not clear as to whether the Veteran has a current diagnosis of sleep apnea.  The May 2014 VA examiner states that the Veteran does not have a diagnosis of sleep apnea based upon a May 2012 sleep study.  The Board finds that while the May 2012 sleep study did not specifically say that the Veteran does or does not have a diagnosis of sleep apnea there are multiple treatments for sleep apnea since that May 2012 VA treatment report.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine if he has a current diagnosis of sleep apnea since the date of claim, January 28, 2009.

Service connection currently is in effect for right shoulder dislocation with degenerative joint disease.  He had been afforded VA examination in June 2010 and May 2014.  At the May 2014 VA examination the Veteran reported that he had no flare-ups.  The VA examiner then stated that during acute pain flare and/or repetitive use the Veteran's right shoulder pain would significantly limit his functionality and/or cause weakness, fatigability or inhibit coordination.  This examiner was unable to express in degrees what the additional loss of functionality would be during pain or flare without resorting to mere speculation because he was unable to replicate a flare during this examination.  

In the May 2015 brief the Veteran's representative asserted that the examiner failed to even attempt to obtain information necessary to assess the loss of the Veteran's range of motion to determine the proper rating.  The Veteran's representative asserts that the VA examiner could have estimated the loss of range of motion if he asked the Veteran to describe the loss of range of motion he experienced during flare-ups or to show him how far he was able to move during a flare-up.  Based on this argument, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right shoulder dislocation with degenerative joint disease.

Service connection also is in effect for left corneal abrasion with recurrent erosions and is rated as noncompensable under 38 C.F.R. § 4.84a, DC 6009.  In the May 2015 brief, the Veteran's representative asserted that the Veteran's recurrent erosions should be compensable for under incapacitating episodes.  Also pointed out by the Veteran's representative is that the May 2014 VA examination report does not contain information regarding the frequency and duration of the Veteran's  periods of incapacitation due to his recurrent erosions.  The May 2014 VA examination report does state that during the past 12 months the Veteran has not had any incapacitating episodes attributable to any eye conditions.  There was no discussion of the Veteran's service-connected recurrent erosions.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's service-connected left corneal abrasion with recurrent erosions. 

A July 2014 rating decision granted service connection for right leg radiculopathy, right ankle sprain, and callouses, corns and bunions of the feet, and assigned disability ratings of 20 percent, 10 percent, and noncompensable, respectively, all effective January 28, 2009.  In October 2014 and December 2014 the Veteran filed a notice of disagreement (NOD) on the disability ratings assigned for all three service-connected disabilities.  Where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his attorney an SOC on the issues of entitlement to higher initial ratings for the service-connected right leg radiculopathy, right ankle sprain, and callouses, corns and bunions of the feet.  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for his service-connected degenerative joint disease of the right shoulder, corneal abrasion, right leg radiculopathy, right ankle sprain, and/or callouses, corns, and bunions of the feet in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his obstructive sleep apnea.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The VA examiner should determine if the Veteran has a current diagnosis of sleep apnea at any point during the pendency of the appeal, since January 28, 2009.  If it is determined that the Veteran does not have a diagnosis of sleep apnea then the VA examiner must discuss the diagnoses of record.  If the VA examiner determines that the Veteran does not have a current diagnosis of sleep apnea but that he had a diagnosis at any point since January 28, 2009, then he/she must state the approximate date the Veteran's diagnosis resolved.  If the Veteran has a diagnosis of sleep apnea, either currently or at any point since January 28, 2009, then the VA examiner should opine whether it is at least likely as not due to military service, to include his in-service complaints of fatigue.  The VA examiner should also offer an opinion as to whether any diagnosis of sleep apnea, either currently or at any point since January 28, 2009, is caused OR aggravated by his service-connected disabilities (service-connected allergic rhinitis).  If aggravation is found, the examiner should determine, if possible, to what extent the sleep apnea was aggravated beyond the natural progression of such disease.  A complete rationale must be provided for any opinion(s) expressed.

4.  The Veteran should be afforded a VA examination as to determine the current nature and severity of his right shoulder dislocation with degenerative joint disease.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

5.  The Veteran should be afforded a VA examination as to determine the current nature and severity of his left corneal abrasion with erosions.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


